Citation Nr: 1046904	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as secondary to a service-connected head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veteran's Affairs (VA) regional office (RO) located in Cleveland, 
Ohio that denied the Veteran's claim of entitlement to service 
connection for a seizure disorder, to include as secondary to a 
service-connected head injury.

In April 2008, and again in May 2009, the Board remanded the 
Veteran's claim for further development.  Such development has 
been completed and associated with the claims file, and this 
matter is returned to the Board for further review.

The issues of entitlement to service connection for 
pseudoseizures as secondary to status post closed head injury and 
concussion, to service connection for a psychiatric disorder as 
secondary to status post closed head injury and concussion, and 
to an evaluation in excess of 10 percent disabling for status 
post closed head injury and concussion have been raised by the 
record but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See, e.g., Informal Hearing Presentation, 
November 2010; VA Examination Report, January 2010 
(pseudoseizures, mild dementia, and decrements in cognition, 
memory, and executive function); VA Treatment Records, October 
and December 2006 (organic brain syndrome), April 2007 
(personality changes secondary to MVA), May 2007 (schizo-
affective disorder), May 2007 (cognitive impairment secondary to 
head trauma), June 2008 (major depressive disorder);  see also 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (as amended).  
Therefore, the Board does not have jurisdiction over these 
matters, and they are referred to the AOJ for appropriate 
action.   With regard to the issue of entitlement to service 
connection for a psychiatric disorder as secondary to status post 
closed head injury and concussion, while the Board acknowledges 
that the Veteran failed to report to a VA psychiatric examination 
that was scheduled in July 2009, the Board notes that it appears 
that the Veteran moved residence around that time and that he may 
never have received notice of the appointment, and the Board 
finds another opportunity for examination should be provided 
followed by the issuance of a rating decision, as this issue was 
previously referred for adjudication in the Board's April 2008 
decision.


FINDING OF FACT

The Veteran is not shown by the most probative evidence of record 
to have a current seizure disorder.


CONCLUSION OF LAW

Service connection for a seizure disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim for service connection for a 
seizure disorder, to include as secondary to a service-connected 
head injury, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a December 2003 VCAA letter fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The letter informed 
the Veteran of what information or evidence was needed to support 
his claim, what types of evidence the Veteran was responsible for 
obtaining and submitting to VA, and which evidence VA would 
obtain.  In addition, an October 2008 letter to the Veteran 
explained how VA assigns disability ratings and effective dates, 
and his claim was subsequently readjudicated in January 2009.  
See Dingess, 19 Vet. App. 473.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Veteran's service treatment records, private treatment records, 
and VA treatment records are all in the file.  The Veteran has 
not identified any outstanding records relevant to his claim.  
The Board finds that the record contains sufficient evidence to 
make a decision on the Veteran's claim.  In this regard, the 
Board notes that in April 2008, and again in May 2009, the Board 
remanded this case so that the RO could obtain a copy of a March 
2005 private treatment record from Dr. D.J. that had been 
identified by the Veteran.  Pursuant to the Board's remand 
directive, the March 2005 record has been associated with the 
claims file.  In addition, in May 2009, the Board also directed 
the RO to obtain copies of several EEG and MRI records from the 
VA medical center, all of which have also been associated with 
the claims file.  Therefore, the Board therefore finds that there 
has been substantial compliance with these remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure 
compliance with Board remand order).

VA's duty to assist generally includes the duty to provide a VA 
examination or obtain a medical opinion when necessary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  The 
Veteran was provided with a VA examination in July 2005.  As 
noted above, the Board previously remanded this case twice so 
that a VA examination and medical opinion could be obtained to 
clarify the nature and etiology of the Veteran's seizure 
disorder, including to address the March 2005 opinion of Dr. D.J.  
Based thereon, the Veteran was provided with another VA 
examination in November 2008, as well as an addendum in August 
2009, and another VA examination in January 2010.  The Board 
notes that all of the questions posed by the Board in its remands 
were addressed in the VA examination reports, and that adequate 
rationale was provided.  Based thereon, the Board finds that 
there was substantial compliance with the Board's remand, and 
that the record contains sufficient evidence to make a decision 
with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. 
App. 268 (1998)

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from April 1997 to April 1993.  
He claims that he incurred a seizure disorder as a result of head 
trauma he incurred in service due to a serious motor vehicle 
accident in October 1988.

As an initial matter, the Board notes that the Veteran is 
currently service-connected for residuals of head trauma 
sustained as a result of the October 1988 in-service motor 
vehicle accident (in which a drunk driver struck the Veteran's 
vehicle).  See Rating Decision, July 1994.  While the Board 
acknowledges that the Veteran's service treatment records 
document that he incurred a closed head injury and concussion in 
the October 1988 motor vehicle accident, the Board notes that 
there is no evidence of any symptoms of any seizures in service.

The Veteran was afforded a VA examination in January 1994.  He 
had complaints of various residuals following the 1988 motor 
vehicle accident; significantly, during the neurological 
examination, he specifically denied having had any blackouts or 
seizures.

The first treatment record relating to the Veteran's claimed 
seizure disorder is an October 2001 letter from Dr. C.B., a 
private physician that reflects that the Veteran was hospitalized 
for sudden loss of speech, difficulty understanding speech, and 
right sided weakness.  Diagnoses of possible migraine or 
transient ischemic attack (TIA), as well as possible 
posttraumatic seizure, were noted, and it was recommended that 
the Veteran undergo an EEG in order to clarify the nature of his 
condition.  A year later, an October 2002 treatment record 
prepared by Dr. C.B. reflects that the Veteran reported 
experiencing more episodes of speech arrest, confusion, right arm 
and leg weakness, and fatigue afterward but with no evidence of 
seizure activity.  Dr. C.B. prescribed Dilantin and a plan to 
obtain an EEG was noted.  The Veteran continued to be followed by 
Dr. C.B. through March 2004.

A March 2004 VA treatment record reflects that the Veteran 
reported experiencing episodes of "feeling funny," and that he 
had been taking Dilantin for treatment.  A diagnosis of seizure 
disorder, atypical was recorded, and he was referred to the 
neurology department for a consultation.  

An April 2004 VA neurology treatment record reflects that the 
Veteran reported a history of two major episodes in 2001, 
followed by one in 2002.  He reported that his episodes involved 
symptoms of numbness, affected language, headaches, and nausea.  
No jerking spells or loss of consciousness were noted.  The 
neurologist noted possible diagnoses of complicated migraines and 
seizures, and that improvement after starting Dilantin favored 
seizures, while the duration of the episodes and the symptoms of 
headaches and nausea were more characteristic of a migraine 
syndrome.  An EEG was ordered.  

A May 2004 EEG revealed "very rare" (two) low amplitude right 
frontal spikes suggesting increased risk for partial seizures, 
but it was noted in the report that clinical correlation was 
required and that a repeat study was needed.  A diagnosis of 
possible frontal seizure was recorded.

The Board acknowledges that VA treatment records dated through 
February 2009 reflect that the Veteran continued to be followed, 
including by the neurology department, for his reported seizure 
episodes.  

VA treatment records show four additional EEGs were performed in 
September 2004, December 2005, August 2006, and December 2007.  
The September 2004  EEG (report dated in October), December 2005 
video-EEG, and July 2006 video-EEG reports all reflect that no 
epileptiform activities were recorded, and the December 2005 
report further noted that no electrographic seizures were seen, 
although several episodes of breath-holding and gasping were 
noted by the technician.  The August 2006 and December 2007 EEGs 
revealed nonspecific background slowing, but no definite 
epileptiform abnormalities or electrographic seizures were seen.

The VA treatment records also include three MRI reports dated in 
March 2005, August 2006, and December 2007.  The March 2005 MRI 
was normal except for small, nonspecific findings noted as being 
on the wrong side of the brain, and the report notes that the 
last two EEGs were "unrevealing."  The August 2006 MRI report 
reflects that it was ordered due to possible transient ischemic 
attacks (TIAs) in the past, and an impression of no 
hemodynamically significant vascular narrowing was recorded.  The 
December 2007 MRI report reflects an impression of no significant 
acute intracranial abnormality.

While the Board acknowledges that some of the VA treatment 
records reflect diagnosed seizure disorder, several treatment 
records reflect that it was not certain that the Veteran's 
symptoms were manifestations of a seizure disorder as opposed to 
some other condition.  For example, an October 2005 VA neurology 
record reflects that the Veteran's mother had a history of 
amyloidosis and TIA stroke, and a diagnosis of "spells/seizures, 
definite classification not certain at this time" was recorded.  
January 2006 VA neurology records reflect that while the 
Veteran's symptoms involved "atypical features," they might be 
complex partial seizures, but a video-EEG was need for 
clarification.  An October 2008 VA neurology record specifically 
reflects that the Veteran's diagnosis was posttraumatic epilepsy.  

The Board also acknowledges a two-sentence March 2005 letter from 
Dr. D.J., in which he states that he has treated the Veteran 
since 1984 and that it is at least as likely as not that the 
Veteran's seizure disorder is related to his in-service motor 
vehicle accident.  The Board notes that no rationale was provided 
by Dr. D.J., however, in his March 2005 letter, and based 
thereon, the Board finds this opinion to have little probative 
value.

The Veteran was provided with four VA examinations/opinions in 
July 2005, November 2008, August 2009, and January 2010 to 
clarify the nature and etiology of his claimed seizure disorder.

The July 2005 VA examination report reflects that the examiner 
noted the Veteran's history of having multiple febrile seizures 
at the age of four, his in-service motor vehicle accident in 
1988, that he reported experiencing his first seizure in 2001, 
that he had been taking Dilantin for treatment, but that he 
continued to experience intermittent small episodes involving 
symptoms of numbness.  The examiner noted that he reviewed the VA 
EEG and MRI reports.  A diagnosis of simple partial seizure 
disorder was recorded.  The examiner opined that the Veteran's 
in-service 1988 motor vehicle accident was unlikely to represent 
a risk factor for development of seizures due to a latency period 
of 13 years between the motor vehicle accident and his first 
seizure in 2001.

The November 2008 VA examination report reflects that the 
examiner again noted the Veteran's history of a motor vehicle 
accident causing a closed headed injury, and his history of 
experiencing episodes of right-sided numbness beginning around 12 
years post-service (close to 2001).  The examiner noted the 
Veteran's EEG and MRI reports, that the Veteran was prescribed 
civalproex, levitiracetam, and topirimate for treatment.  He also 
noted that the Veteran had a history of being treated for 
depression, including six hospital admissions since 2006.  The 
examiner recorded diagnoses of depression, pseudoseizures 
secondary to depression, and tardive dyskinesia with truncal 
ataxia (secondary to seizure medications).  The examiner reasoned 
that hemi-sensory loss (splitting in the midline) was a classic 
sign of a conversion reaction (a psychological sort of disorder).  
He also noted the fact that the Veteran was not responding well 
to his anti-seizure medications (AEDs), and that his MRIs had 
been normal.  While he acknowledged some mild abnormalities on a 
few of the EEGs, he explained that the video-EEG is the gold 
standard for diagnosis of electrical seizures, and the fact that 
some signs of a seizure had been captured on video while the EEG 
remained normal throughout was prima facie evidence of pseudo-
seizures.

In an August 2009 addendum to the November 2008 VA examination 
report, the examiner (the same one who provided the November 2008 
examination) clarified that he opined the Veteran did not have a 
seizure disorder, that his episodes were non-electrical in nature 
when recorded by a video-EEG, and were therefore "psychogenic, 
non-electrical" in nature, which he added were previously termed 
"pseudoseizures."  He noted that he could not offer any further 
opinion regarding the etiology of pseudoseizures because he was 
not a mental health professional.  He further clarified the 
difference between "seizures" and pseudoseizures."  
Specifically, the examiner explained that a "pseudoseizure" is 
known to occur where a patient has an episode during a video-
taped EEG but no epileptiform activity is recorded.  

The January 2010 VA examination report reflects that the examiner 
opined that he agreed with the prior examiner, and that the 
Veteran did not have reasonable criteria or historical data that 
would allow him to conclude that the Veteran's episodes of 
hemisensory loss on the right side with lapse of his state of 
alertness were symptoms of a seizure disorder related to his in-
service motor vehicle accident.  He noted that the Veteran did 
not have a seizure after the accident, and had no lateralizing or 
cranial nerve signs on any subsequent neurological examinations.  
He further explained that the episodes that began approximately 
12 years later cannot with confidence be classified as seizures.  
He noted that the Veteran's symptoms start with hemi-sensory loss 
(splitting the midline), which is a classic sign of a conversion 
reaction, and that no brain abnormality or electrical activity 
can elicit an isolated complete hemi-sensory loss that includes 
the upper half of the face (forehead and scalp).  He further 
noted that the Veteran's reported seizures did not respond to 
AEDs, serial MRIs had been normal, and that these factors all 
pointed to a diagnosis of non-electrical seizures, i.e., 
"pseudoseizures."  He acknowledged that the one fact favoring 
the possibility of electrical seizures was the fact that three of 
the MRIs showed some abnormalities, but opined that the video-EEG 
was the gold standard for diagnosing electrical seizures in this 
type of situation, and that when he exhibited behaviors that 
suggested he might be having a seizure, the EEG remained normal 
throughout, which was prima facie evidence of pseudoseizures.  

The Board finds the latter three VA opinions to be the most 
probative evidence of record with regard to whether the Veteran 
has a current seizure disorder, none of which reflect a diagnosis 
of seizure disorder.  Rather, all three reports reflect that the 
Veteran suffers from "pseudoseizures," i.e., while he manifests 
symptoms of seizures, EEGs reveal no epileptiform activity, as 
they are psychogenic and non-electrical in nature.  In finding 
these latter three VA examiner's opinions more probative than the 
July 2005 VA examiner's opinion which does include a diagnosis of 
seizure disorder, the Board notes that not only are the latter 
three VA opinions more thorough in supporting rationale, but also 
of particular importance is the fact that the diagnosis of 
"pseudoseizures" was based mostly on the video-EEGs, referred 
to as the "gold standard" for diagnosing pseudoseizures, which 
video-EEGs were not conducted until after the July 2005 VA 
examination was provided.

As noted above, the Board has considered, as did the VA 
examiners, the March 2005 opinion of Dr. D.J.  As noted above, 
however, the Board finds this cursory, two-sentence letter to be 
far less probative than the detailed opinions provided in the 
above VA examination reports that include supporting rationale.

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of a claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Without a current diagnosis, there may be no service connection 
for the claimed disability.  See id.  Therefore, as the Board 
finds that the Veteran does not have a current seizure disorder, 
service connection may not be granted.

The Board acknowledges the Veteran's lay contentions, as well as 
the lay statements he submitted from his wife, brothers, and 
supervisor in which they report the Veteran's symptoms since the 
1988 motor vehicle accident, including their opinions that he has 
a seizure disorder.  While the Veteran and his family and 
supervisor may be competent to report symptoms capable of lay 
observation, they are not, however, competent to render a medical 
diagnosis of a seizure disorder or to differentiate between non-
electrical, psychogenic pseudoseizures versus seizures, which 
requires medical expertise.  See Jeandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Therefore, the Board finds their lay 
opinions regarding whether the Veteran has a current seizure 
disorder to be not competent and, therefore, to lack probative 
value.

In light of the above, the Board finds that the preponderance of 
the evidence is against granting service connection for a seizure 
disorder, and the benefit-of-the-doubt rule is not for 
application; there is not an approximate balance of evidence.  
See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


